       Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 1 of 13




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          Atlanta Division


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                          Case No. 1:21-cv-02575-JPB

THE STATE OF GEORGIA; THE
GEORGIA STATE BOARD; and
BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State,

       Defendants,

PUBLIC INTEREST LEGAL
FOUNDATION,

      Proposed Intervenor-Defendant.

               PUBLIC INTEREST LEGAL FOUNDATION’S
              MEMORANDUM OF LAW IN SUPPORT OF ITS
                       MOTION TO INTERVENE

      The Public Interest Legal Foundation (“Foundation”), by and through

undersigned counsel, respectfully moves this Court for leave to intervene as a

Defendant as a matter of right under Rule 24(a)(2) of the Federal Rules of Civil

Procedure, or, in the alternative, permissively under Rule 24(b)(1). Pursuant to

Federal Rule of Civil Procedure 24, the Foundation’s proposed responsive filing is

attached to this Motion. A memorandum in support of this Motion is also attached.
                                      1
       Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 2 of 13




                   Interests of Proposed Intervenor-Defendant

      The Foundation requests that the Court grant it leave to intervene as a

Defendant as of right pursuant to Federal Rule of Civil Procedure 24(a)(2). The

Foundation has a direct and tangible interest in this litigation that will be

necessarily impaired if Plaintiffs prevail and that interest is not adequately

represented by any Defendant. This case raises the important constitutional

question of whether the Voting Rights Act of 1965 can terminate the power of a

state to enact reasonable election integrity laws in this context. The case therefore

also raises the important constitutional question whether and when the Voting

Rights Act may extinguish the power of the people of Georgia to run their own

elections. The Foundation suggests that such an application of the Voting Rights

Act (“VRA”) as pled by the United States would be wholly beyond constitutional

limits and contrary to the plain meaning of the statute.

      The Foundation’s mission includes working to protect the fundamental right

of individuals and persons to engage in constitutionally protected speech, ensuring

the enforcement of voter qualification laws and election administration procedures,

and providing assistance to states that seek to exercise their constitutional powers

to determine the rules and laws pertaining to their own state elections. The

Foundation has sought to maintain state control over elections and preserve the

constitutional balance between a state’s power to control its own elections and
                                        2
       Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 3 of 13




Congress’s legitimate constitutional authority to protect against racial

discrimination. Preserving this balance serves to protect the interests and rights of

citizens to participate equally and fully in our electoral processes, while ensuring

that federal statutes are not used to rearrange the constitutional mandate where

states run their own elections.

      These interests will be directly and adversely impacted by this case, which

seeks to override the State of Georgia’s prerogative to run its own elections in this

context. The federal government’s characterization of that Georgia’s election laws

were “adopted and are being enforced with the purpose of denying or abridging

the right to vote on account of race, color, or membership in a language minority

group,” (Doc. 1 at 44-45), presents an attack on the power of states to pass

reasonable laws designed to ensure the integrity of their elections. To allege that

Georgia’s law was enacted with discriminatory intent based on the facts pled

extends the reach of the intent prong of Section 2 of the Voting Rights Act beyond

permissible constitutional limits.

      In the alternative, the Foundation requests the Court to grant permissive

intervention pursuant to Federal Rule of Civil Procedure 24(b)(1)(B), on the

grounds that the Foundation has claims and defenses that share common questions

of law and fact with the main action. The Foundation brings particular experience

to this case that will allow the issues to be more thoroughly developed and provide
                                       3
       Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 4 of 13




this court additional insight into the questions of the case, insight the defendants

have interest in not presenting. As a nonprofit organization with special interests

in the administration of election laws, the Foundation should be permitted to

intervene permissively as similarly situated organizations have been granted

permission in similar litigation. See Kobach v. United States Election Assistance

Comm’n, 2013 U.S. Dist. LEXIS 173872 (D. Kan. Dec. 12, 2013) (granting the

motion to intervene as defendants of several nonprofit groups). Indeed, the

Foundation has been permitted to intervene as defendant in other cases in which it

has an interest, including a case where it sought to defend against efforts to

advance an unsupportable interpretation of the VRA that exceeds constitutional

bounds. See Luna v. Cegavske, No. 2:17-CV-2666 JCM (GWF), 2018 U.S. Dist.

LEXIS 131557, at *1-2 (D. Nev. Aug. 6, 2018). See also League of Women Voters

of the United States v. Newby, 195 F. Supp. 3d 80, 88 (D.D.C. 2016).

      If intervention is granted, the Foundation will participate in this case on the

schedule that will be established for the existing parties; will avoid unnecessary

delays or duplication of efforts in areas satisfactorily addressed and represented by

the existing Defendants, to the extent possible; and will coordinate all future

proceedings with the existing Defendants, to the extent possible.

I.    The Court Should Grant Intervention as of Right.


                                        4
       Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 5 of 13




      “A party seeking to intervene as of right under Rule 24(a)(2) must show that:

(1) his application to intervene is timely; (2) he has an interest relating to the

property or transaction which is the subject of the action; (3) he is so situated that

disposition of the action, as a practical matter, may impede or impair his ability to

protect that interest; and (4) his interest is represented inadequately by the existing

parties to the suit.” Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989).

This Court has “note[d] that ‘[a]ny doubt concerning the propriety of allowing

intervention should be resolved in favor of the proposed intervenors.’” New Ga.

Project v. Raffensperger, No. 1:21-cv-01229-JPB, 2021 U.S. Dist. LEXIS 114642,

at *21 (N.D. Ga. June 4, 2021) (internal citations omitted.) The Foundation’s

Motion satisfies each requirement.

A.    The Foundation’s Motion Is Timely.

      First, Rule 24 requires that a motion to intervene be timely filed. Fed. R.

Civ. Pro. 24(a). There has been exceptionally little time since the Foundation

became aware of this case and of its interest in it. The initial complaint was filed

on June 25, 2021 (Doc. 1). No motions are pending, no scheduling orders have

been issued, no discovery has been undertaken, and no trial date has been set.. The

Foundation’s motion is timely because it was filed as soon as possible. Second,

because the Foundation is seeking intervention so early in the proceedings, there

could not be any disruption or delay in the case and no party would be prejudiced.
                                         5
       Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 6 of 13




B.    The Foundation’s Strong Interests in Defending State Election Laws
      Will Be Impaired if Plaintiffs Prevail.

      Second, Rule 24 requires that a movant “claim[] an interest relating to the

property or transaction that is the subject of the action, and [be] so situated that

disposing of the action may as a practical matter impair or impede the movant’s

ability to protect its interest….” Fed. R. Civ. P. 24(a)(2). Here, public interest

supports intervention. “‘The interest requirement may be judged by a more lenient

standard if the case involves a public interest question or is brought by a public

interest group.’” Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014) (citing 6

Moore’s § 24.03[2][c], at 24-34.) The Foundation is a public interest group,

classified as a non-profit 501(c)(3) organization.

      Plaintiff’s theories of liability abuse the VRA in ways the Supreme Court

has, within the last week, curtailed. This case is part of a broader national strategy

to use the VRA to prevent states from improving the integrity of American

elections. Plaintiff’s allegations seek to expand the reach of the VRA beyond its

text and what courts have allowed.

      In addition, the Foundation can provide a unique perspective on the national

and constitutional implications of Plaintiff’s allegations that the Defendants are

unlikely to bring. For example, the Foundation has conducted extensive research

into Voting Rights Act submissions to the Department of Justice for preclearance

                                        6
       Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 7 of 13




from Georgia and from states across the country. The Foundation’s lawyers and

board of directors include former Department of Justice Voting Section attorneys

and local and state elections officials with decades of research experience and

knowledge regarding voting rights. The Foundation’s lawyers are frequently asked

to testify before Congress and state legislators on voting issues. Most recently, one

of the Foundation’s lawyers testified before the House Committee on the Judiciary

regarding “The Need to Enhance the Voting Rights Act: Preliminary Injunctions,

Bail-in Coverage, Election Observers, and Notice.” See Maureen S. Riordan,

Testimony Before the House of Representatives Judiciary Committee’s

Subcommittee on the Constitution, Civil Rights, and Civil Liberties (June 29,

2021), available at

https://docs.house.gov/meetings/JU/JU10/20210629/112839/HHRG-117-JU10-

Wstate-RiordanM-20210629.pdf.

C.    The Foundation’s Interests Will be Impaired if Plaintiff Prevails in this
      Action.

      Plaintiff’s allegations that the Defendants intentionally discriminated in

passing the challenged election laws affect the Foundation’s stated mission of

preserving the constitutional balance between a state’s power to control its own

elections and Congress’s legitimate constitutional authority to protect against racial

discrimination through the VRA. The Foundation’s mission will be affected if the

                                       7
          Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 8 of 13




important constitutional concerns regarding Plaintiff’s claims are not considered by

this Court. Because of the precedential effect of the decision, an adverse resolution

of the action would impair the Foundation’s ability to protect its interests in the

future.

D.    Existing Parties Will Not Adequately Protect the Foundation’s
      Interests.

      Absent the opportunity to intervene, the Foundation’s interests almost

certainly will not be adequately represented. “The Supreme Court has held that the

inadequate representation requirement ‘is satisfied if the [proposed intervenor]

shows that representation of his interest “may be” inadequate’ and that ‘the burden

of making that showing should be treated as minimal.’” Chiles v. Thornburgh, 865

F.2d 1197, 1214 (11th Cir. 1989)

      Additionally, due to their positions as public officials the Defendants are

unlikely to defend against these allegations as strongly as the Foundation, or at all,

. As public officials, Defendants may feel restrained from asserting certain

defenses – such as the unconstitutionality of Section 2 as applied in these

circumstances – in order to avoid even more hostile attacks from those who seek to

overturn Georgia’s election law. Defendants may determine that they wish to enter

into a consent decree to resolve the litigation. They have shown a strong

propensity to do so in the past. See “Lawsuit settled, giving Georgia voters time to

                                        8
        Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 9 of 13




fix rejected ballots,” The Atlanta Journal-Constitution (March 7, 2020), available

at https://www.ajc.com/news/state--regional-govt--politics/lawsuit-settled-giving-

georgia-voters-time-fix-rejected-ballots/oJcZ4eCXf8J197AEdGfsSM/.

       Paragraph 110 of the Complaint seeks to turn the Defendant Secretary of

State into a witness for the United States. The Plaintiff uses statements by the

Secretary to undermine the legislative purposes of the challenged statutes. This

weighs in favor of the Foundation’s motion.

       In contrast to the Defendants, the Foundation is a public benefit organization

that is unrestrained and thus can provide this Court with the full range of potential

constitutional and factual defects in the Complaint without fear of negative

publicity or the impact on other official duties. Indeed, the United States Supreme

Court has held that where, as here, the Defendants and the proposed intervenor

have different interests or functions as parties, such differences can change their

conduct and approaches to the litigation. Trbovich v. UMW, 404 U.S. 528, 539

(1972). Different defenses and approaches justify intervention.1

       In sum, the Foundation meets the criteria governing intervention as of right

and urges the Court to grant its motion under Fed. R. Civ. P. 24(a)(2).



1
  As of this filing, counsel for Defendants have not yet entered an appearance nor have any
pleadings been filed in this case. The Foundation respectfully requests an opportunity to update
or amend its Motion as appropriate about ongoing failures of the Defendants to protect the
Foundation’s interests.
                                            9
      Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 10 of 13




II.   In the Alternative, the Court Should Grant Permissive Intervention.

      If the Court determines that the Foundation is not entitled to intervene as of

right, it should grant permissive intervention under Fed. R. Civ. P. 24(b)(1)(B).

Permissive intervention is left to the discretion of the district court, and is

appropriate when the intervention request is timely, the would-be intervenor “has a

claim or defense that shares with the main action a common question of law or

fact” and granting intervention will not unduly delay or prejudice the original

parties in the case. Fed. R. Civ. P. 24(b)(1)(B) and 24(b)(3). For the reasons stated

above, the Foundation’s motion is timely and allowing the Foundation to intervene

would not cause any delay or prejudice.

      As for the requirement of a common question of law or fact, the

Foundation’s defense shares a common question of law; to wit, whether Georgia’s

duly enacted election law was enacted with discriminatory intent. In Florida v.

United States, the district court allowed organizations with “a special interest in the

administration of Florida’s elections laws” to intervene permissively in an action

wherein Florida sought preclearance of changes to its election laws, including

voter registration protections. See 820 F. Supp. 2d 85, 86-87 (D.D.C. 2011). Here,

the Foundation has a special interest in the administration of state and federal

election laws and this case undoubtedly involves the administration of both state

and federal election laws. As in other cases before this Court on Georgia’s law,
                                        10
      Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 11 of 13




“the significant interests at stake militate in favor of permitting Proposed

Intervenors to join the litigation.” New Ga. Project v. Raffensperger, No. 1:21-cv-

01229-JPB, 2021 U.S. Dist. LEXIS 114642, at *21 (N.D. Ga. June 4, 2021).

Permissive intervention is appropriate.

                                  CONCLUSION
      For the foregoing reasons, the Court should grant the Foundation’s Motion

to Intervene as of right or, in the alternative, permissively.

      Respectfully Submitted, this 2nd day of July, 2021.



/s/ Harry W. MacDougald (Ga. # 463076)
Counsel of Record
CALDWELL, CARLSON, ELLIOTT & DELOACH, LLP
Two Ravinia Drive, Suite 1600
Atlanta, GA 30346
(404) 843-1956
hmacdougald@ccedlaw..com

Kaylan L. Phillips (Ind. # 30405-84)*
J. Christian Adams (Va. Bar #42543)*
Maureen S. Riordan (NY Bar 2058840)*
Public Interest Legal Foundation
32 E. Washington St., Suite 1675
Indianapolis, Indiana 46204
(317) 203-5599
(888) 815-5641 (facsimile)
kphillips@publicinterstlegal.org
*Motion for admission pro hac vice forthcoming




                                           11
      Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 12 of 13




                         RULE 5.1 CERTIFICATE
      The undersigned certifies that the foregoing document was prepared in 14-

point Times New Roman font and in accordance with the margin and other

requirements of Local Rule 5.1.



s/ Harry W. MacDougald
Harry W. MacDougald
Georgia Bar No. 463076




                                       12
      Case 1:21-cv-02575-JPB Document 11-1 Filed 07/02/21 Page 13 of 13




                        CERTIFICATE OF SERVICE

      This is to certify that I have on this day e-filed the foregoing Public Interest

Legal Foundation’s Memorandum of Law in Support of its Motion to Intervene

with the Clerk of Court using the CM/ECF system, which will send an email

notification of such filing to counsel of record:



      This 2nd day of July, 2021.


                                        /s/ Harry W. MacDougald
                                        Harry W. MacDougald
                                        Georgia Bar No. 463076

CALDWELL, CARLSON, ELLIOTT & DELOACH, LLP
Two Ravinia Drive, Suite 1600
Atlanta, GA 30346




                                          13
